Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered April 25, 1994, convicting defendant, after jury trial, of burglary in the first degree, robbery in the first degree and attempted robbery in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, 20 years to life and 15 years to life, respectively, unanimously affirmed.
The trial court’s Sandoval ruling struck an appropriate balance between the probative value and possible prejudicial effect of defendant’s prior convictions. We note the court precluded inquiry into the facts of defendant’s prior burglary conviction and precluded four of defendant’s seven misdemeanor convictions.
Defendant’s request for a missing witness charge, made five days after both sides rested, was untimely (People v White, 228 AD2d 209, 210). In any event, defendant failed to meet his initial burden to support such a charge by demonstrating that the witness had any material knowledge, and was presumably favorable to the People (see, People v Gonzalez, 68 NY2d 424, 427-428).
The verdict was not against the weight of the evidence. All issues of credibility were properly placed before the jury, which had the opportunity to observe the witnesses’ demeanor and is therefore in the best position to weigh their credibility, and we find no reason upon this record to disturb its determination. Concur—Sullivan, J. P., Milonas, Rubin, Williams and Mazzarelli, JJ.